DETAILED ACTION
Claims 1-3 and 7-11 are currently pending in this Office action.  Claims 10 and 11 are withdrawn as being directed to a non-elected invention.  Claims 4-6 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), filed on 02/03/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Response to Arguments
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive. 
Concerning the 103 rejection made over Aleksandrova in view of Yoon, page 5 argues that Aleksandrova does not teach the combination of citrate-based material and cyclohexane-1,4-diester-based material of amended claim 1.  The remarks particularly argue that “Aleksandrova teaches a broad genus of cyclohexanoates […] without any indication as to whether the cyclohexanoates have addition subsitutents […].  This misses the point of the rejection.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection was based upon Aleksandrova and Yoon, not merely upon Yoon alone.  Both references are directed to non-phthalate plasticizer compositions.  The primary reference (Aleksandrova) teaches the combination of a citrate-based material with at least one non-phthalate secondary plasticizer.   Yoon was combined therewith to teach the presently claimed cyclohexane 1,4-diesters-based material species.  Thus, 
  Pages 5-6 attempts to distinguish over Yoon by citing to Examples 5-8 and Comparative Example 9 of Table 3 in the present specification, analogizing Comparative Example 9 to Yoon.  This is unpersuasive because the evidence cited is not reasonably commensurate in scope with the present claims.  Namely, the cited data only reflects compositions containing 1,4-DPHCH with only with some of the presently claimed citrates (TPHC, TBC, TOC).  It is unknown whether the observed results can be reasonably extrapolated to combinations containing 1,4-DINCH as cyclohexane-1,4-based material instead and/or with THC or TPHC as citrate.  Thus, superior properties have not been sufficiently shown so as to overcome the rejection.
In response to applicant's argument on page 6 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., tensile strength, elongation rate, migration loss, volatile loss, stress test) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As for the 103 rejection of claims 7-9, pages 6-7 argue that Aleksandrova, Yoon, and Gourdin “cannot be reasonably combined to arrive at the plasticizer composition” because “Gourdin generically teaches that its plasticizers include ‘alkyl esters of cyclohexane dicarboxylic acids’.”  This is unpersuasive because the rejection was based upon Aleksandrova, Yoon, and Gourdin, not upon Gourdin alone. All of these references are directed to plasticizer compositions.  The primary reference (Aleksandrova) teaches the combination of a citrate-based material with at least one non-phthalate secondary plasticizer.   Yoon already teaches the presently claimed cyclohexane 1,4-diesters-based material species.  Gourdin was combined with these references to teach the epoxidized material of claims 7-9.
Page 7 further alleges “superior properties” that “would not and could not be obvious” over the combination of these references.  This is an unsupported conclusory statement.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, 
Therefore, even as amended, the claims remain obvious under 103 over the previously cited art.

Claim Rejections - 35 USC § 103
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Aleksandrova (WO 2013/004265 A1) in view of Yoon et al. (US 8299292 B2).
With respect to claim 1, Aleksandrova at claim 2 discloses a PVC-based composition comprising at least one PVC resin, at least one non-phthalate-based plasticizer and tributyl citrate as at least one citrate-based plasticizer. The relative content of the citrate-based plasticizer is between 8 and 72 phr and of non-phthalate-based plasticizer is between 0 and 36 phr. Claims 3, 4. At least 20 weight percent of citrate-based plasticizers and at most 80 weight percent of non-phthalate-based plasticizer is present relative to total plasticizer present. [0030]. According to [0002], [0020], [0022], the resulting plasticizer mixture exhibits reduced VOC emission compared to phthalate plasticizers, where the non-phthalate- based plasticizers are specifically not ortho-phthalate esters.
Aleksandrova at claim 6 teaches cyclohexanoates as the non-phthalate plasticizer, but is silent as to where the cyclohexanoate is a cyclohexane-1,4-diester-based material species as claimed.
Yoon at abstract teaches a di(C4-C20)alkyl cyclohexane-1,4-dicarboxylate as a plasticizer for PVC having high plasticizing efficiency, high absorption rate, good product transparency after gelling, and less surface-bleeding over long-term use. Examples 1 and 3 are respectively di(isononyl) cyclohexane- 1,4-dicarboxylate and di(2-propylheptyl) cyclohexane-1,4-dicarboxylate. According to, Col. 1 lines 32-40 teaches that the cyclohexane-1,4-dicarboxylate esters are safer alternatives to phthalate plasticizers.
Given that Aleksandrova teaches including cyclohexanoates and the advantages of the 1,4-
cyclohexanedicarboxylate compounds taught by Yoon, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a cyclohexane 1,4- diester-based material species as presently claimed in order to provide non-phthalate plasticizers with 
With respect to claim 2, Aleksandrova at [0030] explains that at least 20 weight percent of citrate-based plasticizers and at most 80 weight percent of non-phthalate-based plasticizer is present relative to total plasticizer present.
With respect to claim 3, Aleksandrova at [0030] explains that at least 20 weight percent of citrate-based plasticizers and at most 80 weight percent of non-phthalate-based plasticizer is present relative to total plasticizer present.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aleksandrova (WO 2013/004265 A1) in view of Yoon et al. (US 8299292 B2) as applied to claim 1 above, and further in view of Gourdin et al. (WO 2015/101569 A1).
With respect to claims 7 and 8, Aleksandrova is directed to a surface covering comprising a cyclohexanoate component and a citrate-based material as plasticizers as claimed, but is silent as to the plasticizer further comprising an epoxidized material.
Gourdin at abstract specifies a phthalate-free polyvinyl chloride plastisol for surface coverings, where the plastisol suitably contains alkyl esters of cyclohexane dicarboxylic acids as primary plasticizer and citrates as secondary plasticizers. Claims 5, 6. The composition further contains up to 5 phr by weight of epoxidized vegetable oils as plasticizer in order to provide heat and light stability. [0061], [0064].
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Given that Aleksandorva and Gourdin are both directed to phthalate-free plasticizers for surface coverings and the advantages of further including an epoxidized material taught by Gourdin, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an epoxidized material as in present claim 7 and in the amount of present claim 8 in order to provide heat and light stability.
With respect to claim 9, Aleksandrova is directed to a surface covering comprising a cyclohexanoate component and a citrate-based material as plasticizers as claimed, but is silent as to the plasticizer further comprising a claimed epoxidized material species.
Gourdin at abstract specifies a phthalate-free polyvinyl chloride plastisol for surface coverings, where the plastisol suitably contains alkyl esters of cyclohexane dicarboxylic acids as primary plasticizer and citrates as secondary plasticizers. Claims 5, 6. The composition further contains up to 5 phr by weight of epoxidized vegetable oils, like epoxidized soya bean oil, as plasticizer in order to provide heat and light stability. [0061], [0064].
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)
(Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray- dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ
186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Given that Aleksandorva and Gourdin are both directed to phthalate-free plasticizers for surface coverings and the advantages of further including an epoxidized material taught by Gourdin, it would have .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768